Per Curiam.
The writ in this case brings up for review a judgment of tlie Supreme Court affirming an order made by the board of public utility commissioners in August of last year, directing the Public Service Eailway Company to issue transfers at *634specified connecting points where theretofore they had not been issued by the company. The Supreme Court affirmed the order of the board, and in our opinion that affirmance was proper, and for the reasons set forth in the opinion delivered by the Supreme Court.
In order to avoid misapprehension we deem it proper to add that we do not understand the Supreme Court, by its. decision, to have affirmed the findings recited in the order of the board, but merely the mandatory part of that order. The findings to which we refer are that “The Public Service Bail-way Company is legally bound to give a transfer to any passenger paying the fare of five cents upon any of its cars, such transfers entitling the passenger to a continuous ride in either direction on any street railway line intersecting with, or connecting with, the line upon which said transfer was given; and further that the requirement to give such transfers may not be restricted or limited to a line that may take the passenger without further change to his ultimate destination, but that transfers must be given on any intersecting or connecting line that advances tire passenger continuousfy towards his ultimate destination, even though a retransfer is required to bring him to his ultimate destination.”
The various ordinances of the city of Newark upon which these findings are based, and which are specifically referred to in the opinion of the Supreme Court, do not, in our judgment, support the conclusion that by force thereof the Public Service Eailway Company is required to furnish transfers on any intersecting or connecting line that advances the passenger continuously toward his ultimate destination, even though a re-transfer is required to bring him to it.
The judgment under review will be affirmed.
For affirmance — The Chief Justice, Swayze, Trehchaed, -Voorhees, Minturh, Kalisch, Bogert, VredenBURGH, VROOM, COBGDON, "WHITE, TREAOY, JJ. 12.
For reversal — None.